Citation Nr: 0524741	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  00-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
a postoperative left sural nerve graft scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from May 1981 to May 1984 and 
from August 1987 to January 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that a rating decision in May 2000 granted 
service connection for postoperative residuals of a left 
sural nerve donor graft, assigning a 10 percent rating.  The 
veteran appealed that rating.  He subsequently developed a 
neuroma in the sural nerve stump and later underwent excision 
of the neuroma.  A rating decision in January 2005 assigned a 
separate 10 percent rating for postoperative neurological 
residuals of excision of the left sural nerve stump neuroma.  
Although the neuroma developed as a consequence of the 
earlier sural nerve graft, the Board believes that the RO 
correctly considered the subsequent postoperative residuals 
as a separate disability.  Thus, the newly service-connected 
disability is not part and parcel of the previously service-
connected sural nerve graft scar.  The record does not 
reflect that the veteran has disagreed with the rating 
assigned for the new disability.  

In January 2005, the RO issued a supplemental statement of 
the case concerning the remaining issue on appeal, 
entitlement to an initial rating greater than 10 percent for 
a postoperative left sural nerve graft scar.  In August 2002, 
VA revised the criteria for evaluating skin disorders, 
including scars.  The RO has not considered the revised 
rating criteria in evaluating the veteran's disability.  
Accordingly, it would be prejudicial to the veteran for the 
Board to proceed with final appellate consideration of his 
appeal at this time.  

Therefore, this case is again REMANDED to the RO for the 
following additional actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for his postoperative left 
sural nerve graft scar since July 2002.  
With any needed signed releases, the RO 
should request copies of the records of 
all treatment identified by him.  All 
records so received should be associated 
with the claims file.  

2.  The RO should again adjudicate the VA 
claim, considering the revised criteria 
for evaluating skin disorders, as well as 
the provisions of Fenderson v. West, 12 
Vet. App. 119 (1999).  If action taken 
remains adverse to him, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


